DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 08/30/2021 Final Office Action, claims 17-20 were pending and rejected.
On 11/23/2021, the Applicant agreed (email communication attached) to an amendment proposed in the 11/19/2021 Interview to be entered via Examiner’s Amendment. 

Remarks and Amendments
	Claims 17-20 were rejected under 35 U.S.C. 101 as directed to natural phenomena (i.e., natural products) without significantly more:

    PNG
    media_image1.png
    851
    625
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    850
    625
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    346
    624
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    474
    624
    media_image4.png
    Greyscale

	The Examiner’s Amendment to claim 17, removing water as a solvent in step (A2), obviates this rejection, at least because the sulfuric acid and acetic acid result in marked differences to the claimed raw materials which have not been contacted with acid. This rejection is withdrawn.

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given by Lucas Stelling in an 11/23/2021 email and subsequent phone call. Please amend the claims as follows:
Claim 17, step (A2): “sulfuric acid with a mass fraction in a range of 2-10%[[,]] or acetic acid with a mass fraction in a range of 2-20% 

Conclusion
Claims 17-20 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655